Citation Nr: 0336446	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthmatic bronchitis.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1966.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which declined to reopen the 
veteran's claim for service connection for asthmatic 
bronchitis on the basis of new and material evidence. 

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed August 1987 rating decision denied service 
connection for asthmatic bronchitis on the basis that this 
condition preexisted service and was not aggravated therein. 

3.  An unappealed January 1995 rating decision declined to 
reopen the veteran's claim for service connection for 
asthmatic bronchitis on the basis of new and material 
evidence.

4.  The evidence received since the January 1995 rating 
decision, by itself or in conjunction with the previously 
considered evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision which declined to reopen 
the veteran's claim for service connection for asthmatic 
bronchitis on the basis of new and material evidence is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  The additional evidence presented since the January 1995 
rating decision is not new and material, and the claim for 
service connection for asthmatic bronchitis has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for asthmatic bronchitis.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A.  This provision of 
the law codifies VA's duty to assist and essentially provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claim.  In particular, 
the rating decision of August 2002 and the statement of the 
case issued in December 2002 have notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons the RO declined to reopen his claim.  A January 
2001 letter by the RO also notified the veteran of the need 
to submit new and material evidence since the prior decision, 
as well as the type of evidence that would constitute new and 
material evidence.  The RO informed the veteran of the 
efforts previously and currently undertaken to obtain 
evidence.  This letter also specifically informed the veteran 
of the division of responsibilities between the VA and the 
veteran in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1), which provides a claimant one year to submit 
evidence.  Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit made a conclusion similar to the 
one reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in which the Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

In this case, the RO's letter of January 2001 notified the 
veteran that he had 60 days to submit additional evidence in 
support of his claim.  However, the veteran continued to 
submit additional evidence after the one-year period from the 
date of the January 2001 letter, which included medical 
evidence, lay statements and articles.  Therefore, the Board 
finds that the January 2001 letter was not misleading or 
detrimental to the veteran's claim because it was not 
prematurely decided short of the one-year period provided for 
in 38 U.S.C.A. § 5103(b)(1).  

In addition, VA generally must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
However, the VCAA appears to have left intact the requirement 
that a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A.      § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  38 U.S.C.A. 
§ 5103A(f); see also Paralyzed Veterans of America, supra 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  In any 
event, the veteran has not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the claim.  Therefore, the record is complete 
and the case is ready for appellate review.  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II. Discussion

A.  Legal Criteria for Service Connection

The veteran is ultimately seeking service connection for 
asthmatic bronchitis.  In general, applicable laws and 
regulations state that service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).   

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

B.  The August 1987 and January 1995 Rating Decisions

In August 1987, the RO denied service connection for 
asthmatic bronchitis on the basis that this condition 
preexisted service and was not aggravated therein.  In 
reaching that decision, the RO considered the veteran's 
service medical records showing treatment for respiratory 
problems.  In April 1966, the veteran was treated for 
respiratory distress.  A June 1966 treatment report showed 
bronchial asthma with a history of asthma since childhood.  
Additional history showed that the veteran was hospitalized 
for pneumonia on two occasions as a child.  Clinicians 
determined that the veteran's asthma was not incurred in or 
aggravated during service.  The veteran was separated from 
active duty in August 1966.  The RO also considered post-
service medical records dated from 1982 to 1985 showing 
treatment for asthmatic bronchitis and upper respiratory 
infections.  

The veteran attempted to reopen his claim in 1994.  The RO 
issued a rating decision in January 1995 which declined to 
reopen the veteran's claim for service connection for 
asthmatic bronchitis on the basis of new and material 
evidence.  Evidence submitted since the August 1987 rating 
decision included private medical records showing treatment 
for sleep apnea in February 1994, as well as VA outpatient 
treatment records showing treatment for obstructive sleep 
apnea and asthma.  A September 1994 VA treatment record also 
noted that the veteran smoked two packs of cigarettes a day.  
The RO determined that, although new, none of the evidence 
was material to the issue of whether the veteran's 
preexisting bronchial asthma was aggravated by service.  The 
veteran was notified of that decision and of his appellate 
rights in a January 1995 letter but did not seek appellate 
review within one year of notification.  Therefore, that 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

C.  New and Material Evidence

In January 2002, the veteran again attempted to reopen his 
claim for service connection for asthmatic bronchitis on the 
basis of new and material evidence.  The veteran now claims 
that his respiratory problems are due to his extensive 
history of cigarette smoking that began in service.  The 
Board points out that the veteran's new theory of service 
connection does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 ("[n]otwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] 'lung condition,' by any name, 
remains the same.")  Therefore, the veteran is required to 
submit new and material evidence before the Board can review 
the claim on the merits following a de novo review of the 
evidence. 

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
January 1995 rating decision includes VA treatment records 
dated from 1995 to 2001; treatment records from R.L., D.O., 
dated from October 2000 to November 2000; treatment records 
from J.N. III, D.O., dated in 1998; and treatment records 
from the Hutchinson Clinic, dated from 1998 to 2001.  Many of 
these records show treatment for respiratory problems due to 
asthma, obstructive sleep apnea, bronchitis, and a mild 
obstructive ventilatory defect.  Records also note that the 
veteran was advised to stop smoking. 

All of these records are new because they did not exist at 
the time of the January 1995 rating decision.  However, none 
of these records include a medical opinion which asserts that 
the veteran incurred asthmatic bronchitis in service nor do 
they include a medical opinion that any preexisting asthmatic 
bronchitis was aggravated during his brief period of active 
duty from 1965 to 1966.  Accordingly, the Board finds that 
they are not so significant that they must be considered in 
order to decide the merits of the veteran's claim.  As such, 
they are not material as defined under 38 C.F.R. § 3.156. 

As noted, the veteran is attempting to reopen his claim for 
service connection by presenting a new theory that his 
asthmatic bronchitis is related to his extensive history of 
cigarette smoking that began in service.  In support of this 
new theory, the veteran submitted various articles on 
nicotine dependence and respiratory disorders.  Although new, 
these articles are not probative to the issue concerning the 
etiology or in-service aggravation of the veteran's 
preexisting asthmatic bronchitis.  In any event, the Board 
notes that legislation was enacted prohibiting service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West 2001); see also Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998).  The new section 
1103 applies to all claims filed after June 9, 1998.  Since 
the veteran's claim was filed in January 2002, service 
connection for a disability on the basis of the use of 
tobacco products is precluded by law.  Hence, none of these 
articles are material.  

The Board has also considered the veteran's own lay 
statements in support of his claim, most of which pertain to 
his new theory of service connection involving the use of 
tobacco products in service.  The Board emphasizes that any 
statement by the veteran cannot be deemed material as defined 
under 38 C.F.R. § 3.156.   Evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue."  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  The veteran's lay statements fail to 
meet either test.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the etiology or possible aggravation of a 
preexisting respiratory disorder.  His statements therefore 
are neither probative of the central issue in this case nor 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  In Routen, the Court 
specifically stated that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen 10 Vet. App at 186. 

As a whole, the evidence received since the January 1995 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996). 

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for asthmatic bronchitis, the 
appeal is denied.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



